Exhibit 10.1

 

Execution Copy

 

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT, dated as of November 7, 2019 (this
"Amendment"), is among INFUSYSTEM HOLDINGS, INC., INFUSYSTEM HOLDINGS USA, INC.,
INFUSYSTEM, INC., FIRST BIOMEDICAL, INC., IFC LLC (collectively, the
"Borrowers"), any other Loan Parties party hereto, and JPMORGAN CHASE BANK, N.A.
(the "Lender").

 

RECITAL

 

The Borrowers, any other Loan Parties party thereto, and the Lender are parties
to a Credit Agreement dated as of March 23, 2015 (as amended or modified from
time to time, the "Credit Agreement"). The Borrowers desire to amend the Credit
Agreement, all as set forth herein, and the Lender is willing to do so in
accordance with the terms hereof. Terms used but not defined herein shall have
the respective meanings ascribed thereto in the Credit Agreement.

 

TERMS

 

In consideration of the premises and of the mutual agreements herein contained,
the parties hereby agree as follows:

 

ARTICLE 1.    AMENDMENTS TO CREDIT AGREEMENT

 

Upon the satisfaction of the conditions specified in Article 3 hereof, the
Credit Agreement is amended as of the date hereof as follows:

 

 

1.1     The following definitions are hereby added to Section 1.01 of the Credit
Agreement, in the appropriate alphabetical order thereto:

 

“2019 Capital Expenditure Loans” means the Loans extended by the Lender to the
Borrowers pursuant to Section 2.01(g).

 

“2019 Capital Expenditure Loan Commitment” means the aggregate commitment of the
Lender to make the 2019 Capital Expenditure Loans, which aggregate commitment
shall be Ten Million Dollars ($10,000,000) on the Sixth Amendment Effective
Date. After advancing the 2019 Capital Expenditure Loans, each reference to the
2019 Capital Expenditure Loan Commitment shall refer to the outstanding amount
of the 2019 Capital Expenditure Loans plus any undrawn amounts remaining with
respect to the 2019 Capital Expenditure Loan facility.

 

“2019 Capital Expenditure Loan Draw Period” means the period commencing on the
Sixth Amendment Effective Date and ending on the earliest of (a) the date upon
which the aggregate 2019 Capital Expenditure Loan Commitment is fully advanced
pursuant to Section 2.01(g), and (b) December 31, 2020 (if the same is a
Business Day, or if not then the immediately next succeeding Business Day).

 

“2019 Capital Expenditure Loan Maturity Date” means the date five years after
the Sixth Amendment Effective Date (if the same is a Business Day, or if not
then the immediately next succeeding Business Day).

 

-1-

--------------------------------------------------------------------------------

 

 

“Maintenance Capital Expenditures” means, for any period, 50% of depreciation
expense calculated for the Company and its Subsidiaries on a consolidated basis
in accordance with GAAP for such period, not to be less than zero.

 

“Sixth Amendment” means the Sixth Amendment to this Agreement among the parties
hereto.

 

“Sixth Amendment Effective Date” means the effective date of the Sixth
Amendment.

 

1.2     The following definitions in Section 1.01 of the Credit Agreement are
amended and restated as follows:

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) the Term Loans made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (c) the Capital Expenditure Loans made on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect and (d) the 2019 Capital Expenditure Loans made on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
Capital Expenditure Loans, or 2019 Capital Expenditure Loans, and (b) any
Commitment, refers to whether such Commitment is a Revolving Commitment, Term
Commitment, Capital Expenditure Loan Commitment or 2019 Capital Expenditure Loan
Commitment.     

 

“Commitment” means the sum of the Revolving Commitment, Term Commitments,
Capital Expenditure Loan Commitment and 2019 Capital Expenditure Loan
Commitment.

 

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) any non-recurring fees, cash charges and other
cash expenses (including severance costs and prepayment premiums) made or
incurred in connection with the Transactions or the Specified Acquisition that
are paid or otherwise accounted for within 180 days of the Effective Date in an
aggregate amount not to exceed $1,000,000, (v) severance expense paid by the
Company and its Subsidiaries in an aggregate amount not to exceed $250,000 in
any fiscal year, (vi) fees and charges in an aggregate amount not to exceed
$250,000 and incurred prior to December 31, 2019 relating to Borrower’s
integration of business previously served by another major provider of electric
oncology pumps; (vii) one-time charges in an aggregate amount not to exceed
$250,000 and incurred prior to December 31, 2019 relating to Borrower’s facility
move; (viii) lease buyout expenses not to exceed (x) $100,000 incurred on or
prior to December 31, 2018, (y) $180,000 incurred after December 31, 2018 but on
or prior to March 31, 2019 and (z) $180,000 incurred after September 30, 2019
but on or prior to December 31, 2020; and (ix) any other non-cash charges for
such period (but excluding (A) any non-cash charge in respect of an item that
was included in Net Income in a prior period and (B) any non-cash charge that
relates to the write-down or write-off of Inventory, Medical Equipment Held for
Sale or Rental and Medical Equipment in Rental Service in excess of $500,000 in
any consecutive twelve month period), minus (b) without duplication and to the
extent included in Net Income, (i) any cash payments made during such period in
respect of non-cash charges described in clause (a)(v) taken in a prior period
and (ii) any non-cash items of income for such period, all calculated for the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP.
EBITDA is also subject to pro forma adjustments as described in Section 1.05.

 

-2-

--------------------------------------------------------------------------------

 

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus Maintenance Capital Expenditures to (b) Fixed Charges, all calculated for
the Company and its Subsidiaries on a consolidated basis in accordance with
GAAP.

 

“Interest Payment Date” means (a) with respect to any CBFR Loan, the last
Business Day of each fiscal quarter and the Revolving Credit Maturity Date, the
Term Maturity Date, the Capital Expenditure Loan Maturity Date or the 2019
Capital Expenditure Loan Maturity Date, as applicable, and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Revolving
Credit Maturity Date, the Term Maturity Date, the Capital Expenditure Loan
Maturity Date or the 2019 Capital Expenditure Loan Maturity Date, as applicable.

 

“Revolving Commitment” means the commitment of the Lender to make Revolving
Loans and issue Letters of Credit hereunder, as such commitment may be reduced
from time to time pursuant to Section 2.07. The Lender’s Revolving Commitment as
of the Sixth Amendment Effective Date is $11,750,000.

 

“Revolving Credit Maturity Date” means the date five years after the Sixth
Amendment Effective Date (if the same is a Business Day, or if not then the
immediately next succeeding Business Day), or any earlier date on which the
Revolving Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof.

 

“Term Commitments” means the Term A Commitment and the Term B Commitment,
provided that such were replaced as of the First Amendment Effective Date with a
Term Loan in an aggregate amount equal to $32,000,000, and the Term C
Commitment, provided further that the Term A Commitment and the Term B
Commitment (which were replaced as of the First Amendment Effective Date with a
Term Loan in an aggregate amount equal to $32,000,000) and the Term C Commitment
were all replaced as of the Sixth Amendment Effective Date with a Term Loan in
an aggregate amount equal to $27,687,254.26

 

“Term Loans” means the Term A Loans and the Term B Loans, provided that such
were replaced and refinanced as of the First Amendment Effective Date with a
Term Loan in an aggregate amount equal to $32,000,000, and the Term C Loan,
provided further that the Term A Loan and the Term B Loan (which were replaced
as of the First Amendment Effective Date with a Term Loan in an aggregate amount
equal to $32,000,000) and the Term C Loan were all replaced as of the Sixth
Amendment Effective Date with a Term Loan in an aggregate amount equal to
$27,687,254.26.

 

-3-

--------------------------------------------------------------------------------

 

 

“Term Maturity Date” means the date five years after the Sixth Amendment
Effective Date (if the same is a Business Day, or if not then the immediately
next succeeding Business Day).

 

1.3     The following new Sections 2.01(g) and (h) are added to the Credit
Agreement:

 

(g) Subject to the terms and conditions set forth herein, the Lender agrees to
make 2019 Capital Expenditure Loans to the Borrowers during the 2019 Capital
Expenditure Loan Draw Period, in an aggregate amount equal to the 2019 Capital
Expenditure Loan Commitment, by making immediately available funds available to
the account designated by the Borrowers in writing. Each Borrowing of 2019
Capital Expenditure Loans shall be used solely to purchase Eligible Equipment to
be used in Borrowers’ business and shall be in amounts not to exceed 90% of the
invoiced hard costs of such acquired equipment. Amounts repaid in respect of
2019 Capital Expenditure Loans may not be reborrowed.

 

(h) Subject to the terms and conditions set forth herein, the Lender agrees to
make a Term Loan in dollars to the Borrowers, on the Sixth Amendment Effective
Date, in an aggregate principal amount not to exceed $27,687,254.26. Such Term
Loan shall refinance and replace in full all Term A Loans and Term B Loans
(which were previously refinanced and replaced in full on the First Amendment
Effective Date) and all Term C Loans (and no new funds will be disbursed as of
the Sixth Amendment Effective Date, as the aggregate outstanding principal
balance of the previously combined Term A Loans and Term B Loans plus the Term C
Loans equals $27,687,254.26 as of the Sixth Amendment Effective Date. Amounts
prepaid or repaid in respect of the Term Loans may not be reborrowed.

 

1.4     Section 2.02(d) of the Credit Agreement is restated as follows:

 

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Credit Maturity Date, the Term Maturity Date, the Capital Expenditure Loan
Maturity Date or the 2019 Capital Expenditure Loan Maturity Date, as applicable.

 

1.5     The last paragraph of Section 2.03(b) of the Credit Agreement is
restated as follows:

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a CBFR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the applicable Borrower(s)
shall be deemed to have selected an Interest Period of one month’s duration.

 

1.6     Section 2.07(a) of the Credit Agreement is restated as follows:

 

(a) Unless previously terminated, (i) the Term Commitments shall terminate on
the Term Maturity Date, (ii) the Capital Expenditure Loan Commitment shall
terminate at the Capital Expenditure Loan Maturity Date, (iii) the 2019 Capital
Expenditure Loan Commitment shall terminate at the 2019 Capital Expenditure Loan
Maturity Date, and (iv) the Revolving Commitment shall terminate on the
Revolving Credit Maturity Date.

 

-4-

--------------------------------------------------------------------------------

 

 

1.7     Section 2.08(b) of the Credit Agreement is restated as follows:

 

(b) The Borrowers hereby unconditionally agree that the combined Term A Loans
and the Term B Loans (combined as of the First Amendment Effective Date) and
Term C Loans are replaced and refinanced in full as of the Sixth Amendment
Effective Date with a single Term Loan in an aggregate amount equal to
$27,687,254.26 made under Section 2.01(h). As of the Sixth Amendment Effective
Date, the Borrowers hereby unconditionally promise to pay to the Lender the
principal amount of such combined Term A Loans, the Term B Loans and Term C
Loans (such combined Loans referred to as the Term Loans) commencing with the
last Business Day of December, 2019 and on the last Business Day of each March,
June, September and December thereafter, in consecutive quarterly principal
installments each in the amount of $1,153,635 (as adjusted from time to time
pursuant to Section 2.09(d) or 2.16(b)). To the extent not previously paid, all
unpaid Term Loans shall be paid in full in cash by the Borrowers on the Term
Maturity Date.

 

1.8     The following new Section 2.08(c-2) is added to the Credit Agreement
after Section 2.08(c):

 

(c-2) With respect to the 2019 Capital Expenditure Loans, the Borrowers hereby
unconditionally promise to pay to the Lender, commencing with the last Business
Day of March 2021 and on the last Business Day of each March, June, September
and December thereafter, in consecutive quarterly principal installments based
on a five (5) year amortization of the then outstanding balance as of December
31, 2020 (as adjusted from time to time pursuant to Section 2.09(d) or 2.16(b)).
To the extent not previously paid, all unpaid 2019 Capital Expenditure Loans
shall be paid in full in cash by the Borrowers on the 2019 Capital Expenditure
Loans Maturity Date.

 

1.9     Section 2.09(d) of the Credit Agreement is restated as follows:

 

(d) All prepayments required to be made pursuant to Section 2.09(c) shall be
applied, first to prepay the Term Loans (and in the event Term Loans of more
than one Class shall be outstanding at the time, shall be allocated among the
Term Loans pro rata based on the aggregate principal amounts of outstanding Term
Loans of each such Class), and such prepayments of the Term Loans shall be
applied to reduce the remaining scheduled repayments of Term Loans of each Class
in the inverse order of maturity (with any prepayments applied first to the
payment at final maturity), second to prepay the Revolving Loans without a
corresponding reduction in the Revolving Commitment, third to cash collateralize
outstanding LC Exposure, and fourth to prepay the Capital Expenditure Loans and
2019 Capital Expenditure Loans pro rata (with such prepayments to be applied to
reduce the remaining scheduled repayments of Capital Expenditure Loans and 2019
Capital Expenditure Loans in the inverse order of maturity). Within each such
category, such prepayments shall be applied first to CBFR Loans and then to
Eurodollar Loans in order of Interest Period maturities (beginning with the
earliest to mature).

 

1.10     The following new Section 4.02(f) is added to the Credit Agreement:

 

(f)     Each Borrowing of a 2019 Capital Expenditure Loan (x) represents an
amount not to exceed 90% of the invoiced hard costs of equipment being acquired
by the Borrowers with the proceeds of such Borrowing and (y) shall not be used
for any purpose other than the acquisition of Eligible Equipment, and all
equipment acquired with the proceeds of any 2019 Capital Expenditure Loans shall
be acquired free and clear of all Liens and no Indebtedness (other than the 2019
Capital Expenditure Loans) may be incurred in connection therewith. All Eligible
Equipment shall be subject to any additional conditions required by Lender.

 

-5-

--------------------------------------------------------------------------------

 

 

1.11     Section 5.01(e) of the Credit Agreement is restated as follows:

 

(e) (x) as soon as available but in any event within 30 days of the end of each
fiscal quarter of the Borrower, or within 30 days of the end of each calendar
month if any Revolving Loans were outstanding is month, (y) in connection with,
and prior to, requesting any Letter of Credit and (z) at such other times as may
be requested by the Lender, as of the period then ended, a Borrowing Base
Certificate and supporting information in connection therewith, together with
any additional reports with respect to the Borrowing Base as the Lender may
reasonably request;

 

ARTICLE 2.    REPRESENTATIONS

 

In order to induce the Lender to enter into this Amendment, each Borrower
represents and warrants to the Lender that the following statements are true,
correct and complete:

 

 

2.1     The execution, delivery and performance of this Amendment and the other
Loan Documents executed in connection herewith are within its powers, have been
duly authorized and are not in contravention with any law in any material
respect, or the terms of its Articles of Incorporation or By-laws, or any
undertaking to which it is a party or by which it is bound.

 

2.2     Each of this Amendment and the other Loan Documents executed in
connection herewith is valid and binding in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

2.3     After giving effect to the amendments herein contained and the
satisfaction of the conditions described in Article 3 below, the representations
and warranties contained in the Credit Agreement and the other Loan Documents
are true on and as of the date hereof in all material respects with the same
force and effect as if made on and as of the date hereof (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date, and that any representation or warranty
which is subject to any materiality qualifier shall be required to be true and
correct in all respects) and no Default has occurred and is continuing.

 

ARTICLE 3.    CONDITIONS PRECEDENT.

 

This Amendment shall be effective as of the date hereof when each of the
following is satisfied:

 

3.1     The Borrowers and the Lender shall have executed this Amendment.

 

3.2     Each Loan Party shall deliver an officers’ certificate and resolutions
satisfactory to the Lender.

 

-6-

--------------------------------------------------------------------------------

 

 

3.3     The Borrowers shall have paid the Lender all fees and other amounts due
and payable on or prior to the date hereof.

 

3.4     To the extent the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, the Lender shall have received a Beneficial
Ownership Certification in relation to the Borrower (provided that, upon the
execution and delivery by Lender of its signature page to this Amendment, the
condition set forth in this Section 3.4 shall be deemed to be satisfied).

 

3.5     Such other agreements and documents reasonably requested by the Lender
shall have been delivered to the Lender, including without limitation any
additional Collateral Documents requested by the Lender.

 

ARTICLE 4.    MISCELLANEOUS.

 

4.1     References in the Loan Documents to the Credit Agreement shall be deemed
to be references to the Credit Agreement as amended hereby and as further
amended from time to time. This Amendment is a Loan Document.

 

4.2     Except as expressly amended hereby, each Borrower agrees that the Loan
Documents are ratified and confirmed and shall remain in full force and effect
and that it has no set off, counterclaim, defense or other claim or dispute with
respect to any of the foregoing.

 

4.3     Each Borrower represents and warrants that it is not aware of any claims
or causes of action against the Lender or any of its affiliates, successors or
assigns, and that it has no defenses, offsets or counterclaims with respect to
the Secured Obligations. Notwithstanding this representation and as further
consideration for the agreements and understandings herein, each Borrower, on
behalf of itself and its predecessors, officers, directors, employees, agents,
attorneys, affiliates, subsidiaries, successors and assigns (the "Releasing
Parties"), hereby releases the Lender and its predecessors, officers, directors,
employees, agents, attorneys, affiliates, subsidiaries, successors and assigns
(the “Released Parties”), from any liability, claim, right or cause of action
which now exists or hereafter arises as a result of acts, omissions or events
occurring on or prior to the date hereof, whether known or unknown, including
but not limited to claims arising from or in any way related to this Agreement,
the other Loan Documents, all transactions relating to this Agreement or any of
the other Loan Documents or the business relationship among, or any other
transactions or dealings among, the Releasing Parties or any of them and the
Released Parties or any of them.

 

-7-

--------------------------------------------------------------------------------

 

 

4.4     This Amendment shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of New York, but
giving effect to federal laws applicable to national banks. This Amendment shall
not be deemed to have otherwise prejudiced any present or future right or rights
which the Lender now has or may have under the Credit Agreement or in any other
Loan Document and, in addition, shall not entitle any Borrower to a waiver,
amendment, modification or other change to, of or in respect of any provision of
Credit Agreement or in any other Loan Document in the future in similar or
dissimilar circumstances. This Amendment may be signed upon any number of
counterparts with the same effect as if the signatures thereto and hereto were
upon the same instrument, and signatures sent by facsimile or other electronic
imaging shall be effective as originals.

 

[Signature Page to Follow]

 

-8-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the day and year first above written.

 

       

INFUSYSTEM HOLDINGS, INC.

 

 

By          /s/ Gregory W. Schulte                                        

      Name: Gregory W. Schulte

      Title: Chief Financial Officer

 

INFUSYSTEM, INC.

 

 

 

By            /s/ Gregory W. Schulte                                      

      Name: Gregory W. Schulte

      Title: Chief Financial Officer

 

FIRST BIOMEDICAL, INC.

 

 

By        /s/ Gregory W. Schulte                                            

      Name: Gregory W. Schulte

      Title: Chief Financial Officer

 

IFC LLC

 

 

By      /s/ Gregory W. Schulte                                            

      Name: Gregory W. Schulte

      Title: Chief Financial Officer

 

INFUSYSTEM HOLDINGS USA, INC.

 

 

By     /s/ Gregory W. Schulte                                               

      Name: Gregory W. Schulte

      Title: Chief Financial Officer

 

 

-9-

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

By   /s/ Cathy Smith                                                        

      Name: Cathy Smith

      Title: Senior Underwriter

 

-10-

 

 

 

 